  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.1 Filed 03/25/21 Page 1 of 9




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,

                       Plaintiff,          Case: 2:21−cr−20213
     vs                                    Assigned To : Cox, Sean F.
                                           Referral Judge: Patti, Anthony P.
                                           Assign. Date : 3/25/2021
D-1 ASIA REID,                             Description: INFO USA v. REID (SO)

                       Defendant.




                    INFORMATION


THE UNITED STATES ATTORNEY CHARGES:

                      GENERAL ALLEGATIONS

     The United States Department of Education administers federal

programs that provide money for college eligible students who attend

participating post-secondary schools, collectively referred to as Student

Financial Assistant (SFA). SFA programs include grants and loans. The

United States government provides funds for grants and loan programs.




                                    1
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.2 Filed 03/25/21 Page 2 of 9




     Students apply for FSA by submitting a Free Application For

Federal Student Aid (FAFSA) that contains information that relates to

the factors used to determine student’s need for FSA. FAFSAs are

completed online and are submitted via the internet to the Department

of Education Processing Center, located in Plano, Texas. Following

review of the application, the processing center electronically transmits

the Student Aid Report to the school and student. Upon approval of a

grant or loan, the Department of Education authorizes the transfer of

funds from the United States Treasury to the school. Funds are

transferred electronically via the internet.


     The amount of financial aid that a student can receive includes

tuition, fees, room and board, books, supplies, and transportation.

Often, funds remain after tuition expenses and fees are paid to a school.

Institutions provide these funds to the student in the form of a refund

check, stored value card, or the electronic transfer of funds to the

student’s bank or credit union account. These funds can be used by the

student for approved, education related expenses.



                                    2
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.3 Filed 03/25/21 Page 3 of 9




                           COUNT ONE
                    18 U.S.C. §§1343 and 1349 –
                 Conspiracy To Commit Wire Fraud
D-1 ASIA REID

     Beginning in 2015 and continuing through 2016, in the Eastern

District of Michigan, defendant ASIA REID and others, both known and

unknown, did combine, conspire, confederate and agree to execute and

attempt to execute a scheme to defraud the United States Department

of Education and to obtain money and property from it by means of

material false and fraudulent pretenses, representations, and promises,

and for the purpose of executing the scheme to defraud, did transmit

and cause to be transmitted by means of wire communications in

interstate commerce, writings, signs, signals pictures and sounds.

     The object of the conspiracy was to obtain money from the

Department of Education for which the recipients were neither eligible

nor entitled to receive.

                           Manner and Means

     Conspirators enrolled in on-line classes at local colleges, including

the Wayne County Community College District. In certain instances,


                                    3
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.4 Filed 03/25/21 Page 4 of 9




conspirators enrolled in on-line classes in the names of other persons,

without the knowledge or consent of the individuals whose personal

identifying information they used.

     Conspirators completed FAFSA applications for federal grants

and loans. The applications contained material false information,

including the names, addresses, and Social Security numbers of the

applicants, information as to financial need, and intended use of the

funds. Conspirators submitted the applications via the internet from

locations in the Eastern District of Michigan to the Department of

Education in Plano, Texas. Once loans and grants were approved, the

Department of Education directed the transfer of funds from the United

States Treasury to the educational institutions where conspirators had

enrolled. After deducting the costs of tuition and fees, schools

transferred excess funds to conspirators by issuing cash value cards

that were mailed to addresses controlled by conspirators or by

electronically transferring funds to bank and credit union accounts

controlled by conspirators. Conspirators used these funds for purposes

unrelated to educational expenses, contrary to the requirements of the


                                     4
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.5 Filed 03/25/21 Page 5 of 9




grants and loans.

        It was the role of defendant ASIA REID in the conspiracy to

complete and submit online FAFSA applications for conspirators and to

assist other conspirators in completing and submitting FAFSA

applications that contained material false information. Defendant ASIA

REID also received cash value cards in the names of other persons that

were sent to her residence by educational institutions and received

funds that had been wire transferred into her financial accounts by

educational institutions. Defendant ASIA REID shared the proceeds

with other conspirators and used proceeds for her own uses that were

unrelated to educational expenses, in violation of the terms of the

grants and loans.

     All in violation of Title 18, United States Code, Sections 1343 and

1349.


                              COUNT TWO
                          18 U.S.C. §1028(a)(7) –
                              Identity Theft
D-1 ASIA REID

        On or about November 30, 2020, in the Eastern District of

                                    5
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.6 Filed 03/25/21 Page 6 of 9




Michigan, defendant ASIA REID did knowingly possess without lawful

authority, the means of identification of other persons with intent to use

unlawfully; that is defendant ASIA REID did possess the names,

addresses and Social Security numbers of other persons without lawful

authority with intent to use the names, addresses and Social Security

numbers to commit wire fraud, said offense affecting interstate

commerce,

     in violation of 18 U.S.C. §1028(a)(7).

                    FORFEITURE ALLEGATION
               (18 U.S.C. § 981(a)(1)(C), § 982(a)(2)(B),
                   § 1028(b)(5), 28 U.S.C. § 2461(c))

     The allegations contained in Counts One and Two of this

Information are hereby realleged and incorporated by reference for the

purpose of alleging forfeitures pursuant to Title 18, United States Code,

Section 981(a)(1)(C) together with Title 28, United States Code, Section

2461(c) and Title 18, United States Code, Sections 982(a)(2)(B) and

1028(b)(5).

     Upon conviction of the offense in violation of Title 18, United

States Code, Section 1343 set forth in Count One of this Information,


                                    6
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.7 Filed 03/25/21 Page 7 of 9




the defendant, ASIA REID, shall forfeit to the United States of

America, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the

offense.

     Upon conviction of the offense in violation of Title 18, United

States Code, Section 1028 set forth in Count Two of this Information,

the defendant, ASIA REID, shall forfeit to the United States of

America, pursuant to Title 18, United States Code, Section 982(a)(2)(B),

any property constituting, or derived from, proceeds obtained, directly

or indirectly, as a result of such violation, and pursuant to Title 18,

United States Code, Section 1028(b)(5), any personal property used or

intended to be used to commit the offense.

     The property to be forfeited includes, but is not limited to the

following: a Rolex watch (21-USP-000865), $102.00 in U.S. Currency

(21-USP-000958), a Louis Vuitton purse, Canada Goose Jacket and hat

(21-USP-000959). In addition, as part of the forfeiture in this case, the

United States intends to seek a forfeiture money judgment.


                                    7
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.8 Filed 03/25/21 Page 8 of 9




     If any of the property described above, as a result of any act or

omission of the defendant:

           a.    cannot be located upon the exercise of due diligence;

           b.    has been transferred or sold to, or deposited with, a
                 third party;

           c.    has been placed beyond the jurisdiction of the court;

           d.    has been substantially diminished in value; or

           e.    has been commingled with other property which cannot

                 be divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p), as




                   [INTENTIONALLY LEFT BLANK]




                                    8
  Case 2:21-cr-20213-SFC-APP ECF No. 1, PageID.9 Filed 03/25/21 Page 9 of 9




incorporated by Title 18, United States Code, Sections 982(b)(1), 1028(g)

and Title 28, United States Code, Section 2461(c).

                                          Respectfully submitted,

                                          SAIMA S. MOHSIN
                                          Acting United States Attorney


                                          /s/ John K. Neal
                                          John K. Neal
                                          Chief, White Collar Crimes Unit


                                          /s/ Stanley J. Janice
                                          Stanley J. Janice
                                          Assistant United States Attorney
                                          211 W. Fort, Suite 2001
                                          Detroit, MI 48226
                                          Tel: 313.226.9740
                                          Email: lee.janice@usdoj.gov




                                    9
